Exhibit 10.7




PROMISSORY NOTE







CDN$500,000




FOR VALUE RECEIVED, the undersigned hereby promises to pay to the order of
SWEBBY INC., (the “Vendor”), a company incorporated pursuant to the federal laws
of Canada, having an address of Unit 203, 1428 West 6th Avenue, Vancouver,
British Columbia, V6H 4H4, the sum of FIVE HUNDRED THOUSAND DOLLARS (CDN
$500,000), payable without interest on the earlier of the following dates:




a)

the 45th day following July 6, 2011;




b)

the date Digagogo Ventures Corp. (“Digagogo”) completes a stock financing of no
less than TWO MILLION FIVE HUNDRED THOUSAND DOLLARS (CDN $2,500,000), with the
date of completion deemed to be the date that the funds from the stock financing
are released to Digagogo without restrictions; or




c)

the date that either Digagogo or the undersigned receives a non-refundable and
fully released license fee of no less than FIVE HUNDRED THOUSAND DOLLARS (CDN
$500,000) pursuant to a license agreement to license the Assets of the Vendor,
whether in whole or in part or alone or together with other intellectual
property.







DATED as of the July 6, 2011.




EXECUTED by

IMPACT TECHNOLOGIES INC.

in the presence of:




/s/ Joselia Soares                                 

Witness Signature

Joselia Soares                                      

Witness Name

2011 Courtside Lane                            

Charlotte, NC 28270                            

Witness Address

                                                              

Witness Occupation

 




IMPACT TECHNOLOGIES INC.

per:




/s/ Fernando Londe                            

FERNANDO LONDE






